Citation Nr: 1451692	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-21 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel syndrome (IBS), rated as 10 percent disabling prior to March 12, 2011, and 30 percent disabling thereafter. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for degenerative joint disease of the left shoulder and, if so, whether service connection for a left shoulder disorder, to include as secondary to service-connected degenerative joint and disc disease of the cervical spine with left upper extremity radiculopathy, is warranted.   


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1979 to June 1999.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver. Colorado.  

By rating decision in October 2013, the RO increased the disability rating for IBS to 30 percent effective May 12, 2011.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status and is characterized as shown on the title page of this decision. 

In in August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  At the Board hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.    

The Board notes that this claim was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing symptoms.  

The issue of entitlement to service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  From the date VA received the Veteran's claim for an increased rating, November 17, 2009, and throughout the course of the appeal, the Veteran's IBS has more nearly approximated severe symptomatology of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

2.  In a January 2002 rating decision, the RO denied service connection for degenerative joint disease of the left shoulder; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

3.  The additional evidence received since the January 2002 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for degenerative joint disease of the left shoulder.


CONCLUSIONS OF LAW

1.  Effective November 17, 2009, the criteria for a 30 percent rating, but no higher, for IBS have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2014).

2.  The January 2002 rating decision that denied service connection for degenerative joint disease of the left shoulder is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2014)].

3.  The additional evidence received since the January 2002 rating decision is new and material, and the claim for service connection for degenerative joint disease of the left shoulder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a left shoulder disability is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

In regard to the claim for an increased rating for IBS, the Veteran was sent a letter in December 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate his increased rating claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service treatment records and VA examination reports.  Moreover, the Veteran's statements and Board hearing testimony in support of his increased rating claim are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim decided herein.   

Additionally, the Veteran was afforded VA examinations in March 2010 and September 2011 to evaluate the severity of his service-connected IBS.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent September 2011 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In this regard, in a November 2013 statement from the Veteran and a December 2013 statement from the Veteran's representative, it was indicated that the Veteran was satisfied with the current 30 percent rating, but asserted that it should be effective the date VA received the Veteran's claim for an increased rating.  Moreover, at the Board hearing, the Veteran again primarily asserted that his symptoms had been the same as documented in a May 2011 treatment record, the basis for awarding the 30 percent rating.  As such, the Board accordingly finds no reason to remand for further examination. 

Additionally, in August 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the decision review officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal that is decided herein.  Also, information was solicited regarding the frequency and severity of the Veteran's IBS symptomatology as well as the functional impact such disability has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been obtained or submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating for IBS

The Veteran is seeking an increased rating for his service-connected IBS.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's IBS has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7319 as irritable colon syndrome.  Under this code, a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A maximum 30 percent rating is assigned when there is severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319. 

The Board further notes that 38 C.F.R. § 4.114 prohibits simultaneous evaluations under Diagnostic Codes 7301 to 7329, inclusive; Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348.

The Veteran filed a claim for an increased rating that was received on November 17, 2009.  Treatment records from Evans Army Community Hospital showed a history of abdominal pain on November 4, 2008.  Records continue to show a history of abdominal pain.  However, significantly, in August 2009, the Veteran presented specifically complaining of abdominal pain.  There was no change in stool, but constipation was noted.  Abdominal tenderness was observed.  The assessment was constipation.  In September 2009, abdominal pain and constipation were again observed.  However, there were no reports of diarrhea during this period. 

The Veteran was afforded a VA examination in March 2010.  Unfortunately, the claims file was not available for review.  It was observed that the Veteran was self-employed in the construction industry as well as owner of a liquor store.  The Veteran reported no impairment of employment or daily activities.  It was noted that the Veteran presented to his primary care providers in 2009 complaints of every other day crampy right lower quadrant pain.  The Veteran reported that his IBS comprised of alternating constipation and loose stools with constipation one day and loose stool the alternate day.  The Veteran stated that he had regular bowel movements each morning and alternatively would have constipated small dry hard stools versus loose stools.  The Veteran denied symptoms of multiple bowel movement, diarrhea, hematochezia, or melena.  He also denied any weight loss and reported that his condition required no treatment with medications. 

On physical examination, there was right lower quadrant guarding and tenderness with peritoneal signs.  There was no hepatosplenomegaly or masses appreciated.  The Veteran had normal bowel sounds.  The diagnosis was IBS.   

A follow up treatment record in February 2011, the Veteran again presented with chronic abdominal pain and urgency of bowel movements.  He experienced two to three episodes a week and also had intermittent urgency of bowel movements as well as constipation.  

Importantly, a May 12, 2011 record showed that the Veteran reported diarrhea 1-2 times per day, bloating, and a sudden urge to go to the bathroom.  However, this issue did not happen all days.  He experienced generalized pain and feel tired (fatigue) as well as abdominal pain, cramping and diarrhea.  Based on this treatment record, the RO awarded a 30 percent rating for the Veteran's IBS, effective the date of this record.

The Veteran submitted a September 2011 statement from his wife indicating that the Veteran had sudden urges to go the bathroom, pain in the abdomen, and awakening in the middle of the night to go to the bathroom.  The problems occurred on a continuous basis and the Veteran always had to make sure that rest rooms were close by.  

In a September 2011 statement, the Veteran reported alternating bowel movements between hard and loose stools.  During the loose stool episodes, he had three to four movements per day, which lasted two to three days.  He experienced consistent abdominal pain and cramps on his right side.  He also experienced urgency and awakening in the middle of the night with pain.  He concluded that his IBS had considerably affected his daily life, both physically and mentally.  

The Veteran was afforded another VA examination in September 2011.  The claims file was reviewed.  The Veteran reported a history of abdominal pain, bloating, cramps with intermittent periods of constipation and/or loose stools since he was in service.  In 2009, the Veteran noted increasing episodes of abdominal pain, cramps and bloating manifest in the right upper and lower quadrants.  He was then evaluated by colonoscopy in January 2010.  Two small benign polyps were found and removed at that time.  The colonoscopy was otherwise normal.  A March 2011 ultrasound of the abdomen was also normal.  The Veteran's therapy has included Metamucil and Fibercon takin intermittently, but not on a regular or routine basis.  He did not take any other medication.  There has been no rectal bleeding, fever, or weight loss.  It was also observed that the Veteran had been under enormous emotional stress in 2009 until May of 2010, but the stress had been ameliorated over the last year.  With respect to employment, the Veteran still had his own construction business, but had sold the liquor store.  Over the course of the previous year, he had missed five to seven days due to loose stools or abdominal discomfort.  

On physical examination, the abdomen was supple with normal bowel tones.  There was very minimal tenderness to palpation in the right upper and right lower quadrants.  No rebound, rigidity or masses were noted.  The diagnosis was IBS from 1999 and intestinal neoplasm from January 2010.  The examiner observed that continuous medication was required as Metamucil or Fibercon was taken three to four days each week.  The Veteran also exhibited alternating diarrhea and constipation as well as abdominal distension.  The Veteran also had frequent episodes of bowel disturbance with abdominal distress.  However, there was no weight loss or malnutrition.  The examiner also observed very mild right abdominal tenderness.  The examiner concluded that the Veteran's intestinal condition did not impact his ability to work.  

A Disability Benefits Questionnaire (DBQ) was completed by the Veteran's treating physician in July 2014.  Chronic diarrhea, constipation and abdomen pain were reported.  The Veteran was not required to take continuous medication.  The examiner observed that the Veteran had recurrent alternating diarrhea and constipation as well as abdominal pain.  It was observed that the Veteran had frequent episodes of bowel disturbance with abdominal distress.  However, there was no weight loss, malnutrition, serious complications or other general health effects.   

At the August 2014 Board hearing, the Veteran testified that he had been experiencing the same symptoms due to his IBS since 2009, including continued abdominal stress and pain as well as alternating between diarrhea and constipation.  He indicated that he missed about five to seven days a work a year due to his disability.  Upon questioning, the Veteran reiterated that he had been having the exact same symptoms as documented in the May 2011 treatment record, the basis for the award of the current 30 percent rating, since 2009.  

Based on review of the evidence of record, the Board finds that from the date of claim, November 17, 2009, the Veteran showed increasingly severe symptoms which, taken as a whole, more nearly approximates the 30 percent rating criteria, such as increased abdominal distress, and frequent bouts of diarrhea and/or constipation.  See 38 C.F.R. § 4.7.  It is apparent from reviewing the Veteran's history during the relevant appeal period that his IBS symptoms have been severe in that he would experience abdominal distress and alternative periods of constipation and diarrhea.  As such, the Board finds that the Veteran's symptoms that he presented in May 2011 were not new or recently experienced symptoms.  In this regard, the March 2010 VA examination report clearly documented daily right lower quadrant pain and alternating constipation and loose stools that had begun in 2009.  Importantly, at the Board hearing, the Veteran testified that his symptoms had been the exact same since 2009 as documented in the May 2011 record.  Thus, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that since the date of claim for an increase, his IBS was severe enough to more nearly approximate the symptoms of the 30 percent rating.  Thus, for the reasons stated above, an increased evaluation of 30 percent for IBS is warranted, effective November 17, 2009. 

The Board recognizes that treatment records dated the year prior to the Veteran's claim for an increase documented treatment for his IBS.  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).  However, while these records showed abdominal pain and constipation, there was no showing of alternating periods of diarrhea and constipation.  Thus, as the increase became factually ascertainable after the file of the Veteran's claim, the appropriate effective date is the date of claim.  
 
Turning to whether the Veteran warrants a rating in excess of 30 percent for any period during the course of the appeal, the Board notes that neither the Veteran nor his representative have submitted any evidence or argument alleging a worsening of the IBS to warrant a higher evaluation.  In fact, the Veteran has indicated that he is satisfied with his current 30 percent disability rating.  Moreover, a 30 percent rating is the highest schedular award possible for IBS.  Thus, as the Veteran is already in receipt of the maximum benefit allowed under Diagnostic Code 7319, an increased evaluation under this code is not for application. 

Moreover, the Board has considered the application of other diagnostic codes, but none others are applicable in this instance.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A rating of 50 percent could potentially be assigned under Diagnostic Code 7301 (adhesions) for definite partial obstruction shown by X-ray and frequent and prolonged episodes of severe colic distention, nausea or vomiting.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7307 (gastritis) for severe hemorrhages or large ulcerated or eroded areas.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7323 (colitis) for severe ulcerative colitis with numerous attacks a year and malnutrition.  Finally, a rating of 60 percent could potentially be assigned under Diagnostic Code 7346 (gastroesophageal reflux disease) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or for other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Codes 7301, 7307, 7323, 7346 (2014). 

Nevertheless, throughout the entire appellate period, there has been no objective or subjective evidence that the Veteran's overall disability picture approximates any of these rating criteria.  A review of the relevant treatment records and VA examination reports show that the Veteran has complained of diarrhea, constipation, and abdominal pain.  However, there was no diagnosis of, or evidence suggestive of colitis, adhesions, anemia, malnutrition, or significant weight loss. 

As shown above, the Board has considered the Veteran's disability under other pertinent criteria, but finds that there are no other rating codes which either provide for an evaluation higher than the currently-assigned rating of 30 percent, or are appropriate for rating the Veteran's IBS.  Accordingly, the most appropriate diagnostic code for rating purposes is Diagnostic Code 7319.

The Board has carefully reviewed and considered the Veteran's statements and hearing testimony as well as his spouse's statement regarding the severity of his IBS.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran and his spouse are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  In fact, the Veteran's and his spouse's contentions were taken into consideration when assigning the current 30 percent rating throughout the course of the appeal.  In sum, the lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected IBS; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected IBS with the established criteria found in the rating schedule.  The Board finds that the Veteran's IBS symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The current evaluation contemplates the Veteran's IBS symptoms of abdominal distention, pain, diarrhea and constipation, as discussed above.  There are no additional symptoms of his IBS that are not addressed by the rating schedule.  

The Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In turn, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Nevertheless, the Board does observe that the record does not reflect hospitalizations due to the Veteran's IBS.  Moreover, with regard to whether there has been marked interference with employment, although the Veteran reported missing five to seven days, the record does not show that his IBS markedly affected employment (which is different than employability).  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994); Stanton v. Brown, 5 Vet. App. 563, 564-70 (1993) (issue of extraschedular rating under § 3.321(b)(1) is separate from that of a total disability rating based on individual unemployability).  In this regard, the most recent VA examiner clearly found that the Veteran's IBS did not impact his ability to work.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In conclusion, the Board finds that a 30 percent rating, but no higher, is warranted for the Veteran's service-connected IBS for the appeal period.  In denying a higher rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

II.  New and Material Evidence to Reopen the Claim for Service Connection for Degenerative Joint Disease of the Left Shoulder

The Veteran is seeking to reopen his claim for service connection for degenerative joint disease of the left shoulder.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for degenerative joint disease of the left shoulder in October 1999 rating decision because there was no current diagnosis of a chronic disability.  Subsequently, the RO reconsidered the claim in light of enactment of the VCAA.  However, the RO continued to deny the claim in a January 2002 rating decision because there was no evidence of a chronic disability.  The Veteran did not initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the January 2002 decision became final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2014)].

Since the January 2002 rating decision, additional evidence has been associated with the claims file, including additional statements and Board hearing testimony from the Veteran, post-service treatment records from Evan United States Army Community Hospital, and a July 2014 DBQ completed by the Veteran's physician at Evans.  Post service treatment records continued to show complaints of left shoulder pain.  A February 2011 x-ray of the left shoulder showed benign appearing sclerosis and soft tissue calcification at the left shoulder.  Unfortunately, while the examiner noted left shoulder pain, the DBQ reflected that the physician was still not certain of diagnosis.  Nevertheless, the examiner continued to observe certain restrictions and functional limitations due to the Veteran's left shoulder.  

In his statements of record and at the Board hearing, the Veteran reported that he had degenerative joint disease of both shoulders documented in his service record.  The Veteran reported that he could not lift his left arm over his head.  He experienced pain and limitation of motion.  Moreover, the clinical treatment records and July 2014 DBQ support the Veteran's contentions.  The Board observes that  lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Although the additional medical evidence still does not show a clear current diagnosis of a left shoulder disability, the Veteran has competently testified that he still experiences pain and limitation of motion of the left shoulder, which indicates that there may be a current chronic disability.  Thus, given the Veteran's competent lay statements and hearing testimony, which are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, the evidence received since the January 2002 rating decision is new and material as it is not redundant of evidence already in the record in January 2002, and relates to the unestablished fact of whether the Veteran has a chronic left shoulder disability that may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for degenerative joint disease of the left shoulder is reopened.  38 U.S.C.A. § 5108.


ORDER

Effective November 17, 2009, a 30 percent rating, but no higher, for IBS is granted, subject to the laws and regulations governing payment of monetary benefits. 

New and material evidence having been received, the claim of entitlement to service connection for degenerative joint disease of the left shoulder is reopened; the appeal is granted to this extent only.

REMAND

In light of reopening the claim for service connection for a left shoulder disability, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a left shoulder disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board observes that the Veteran has not been afforded a VA examination with opinion with respect to this issue.  Service treatment records document complaints pertaining to left shoulder while in service.  Moreover, the Veteran has consistently reported that he believes his current left shoulder disorder began in service.  Post-service, a December 2003 treatment record again noted left shoulder pain.  However, it is still unclear based on the record whether the Veteran has a current chronic left shoulder disability.  Under these circumstances, in light of the complaints in service, and the Veteran's allegations of pain and limitation of motion, the Board finds that a VA examination and opinion is needed to resolve the claim for service connection for a left shoulder disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
  
Additionally, the July 2014 examiner who completed the DBQ also indicated that the Veteran's service-connected cervical spine may be contributing to the Veteran's shoulder pain and referenced an October 2012 Magnetic Resonance Image.  As such, the VA examiner should also opine whether the Veteran has a chronic left shoulder disorder that is proximately due to or aggravated by his service-connected cervical spine disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Also, while on remand, the Veteran should be afforded VCAA notice with regarding to such secondary theory of entitlement.   

Lastly, at the Board hearing, the Veteran testified that he received treatment for his left shoulder at Evans Army Community Hospital.  The most recent records associated with the VBMS file date from January 2012.  Importantly, the July 2014 examiner referenced an October 2012 MRI.  As such, the AOJ should attempt to obtain any additional treatment records dated from January 2012 to the present.
     
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a left shoulder disorder as secondary to his service-connected degenerative joint and disc disease of the cervical spine with left upper extremity radiculopathy.  

2.  Appropriate action should be taken obtain treatment records from Evan Army Community Hospital from January 2012.  All reasonable attempts should be made to obtain all identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

3.  After all additional records have been associated with record, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed left shoulder disorder.  It is imperative that the electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  

(A)  The examiner should identify all current left shoulder disorders found to be present.  If any current disorder is not found, the examiner should rectify this determination with the Veteran's complaints of pain as well as limitation of motion of the left shoulder.  

(B)  Thereafter, after reviewing the record and examining the Veteran, the examiner should offer an opinion as to the following for each diagnosed left shoulder disorder:
	
	i)  Whether it is as least as likely (a 50% or higher 
degree of probability) as not that the any diagnosed left shoulder disorder is related to the Veteran's active service, to include his documented in-service complaints pertaining to left shoulder.

ii) Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed left shoulder disability is proximately due to, or caused by, the Veteran's service-connected degenerative joint and disc disease of the cervical spine with left upper extremity radiculopathy. 
   
iii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed left shoulder disability has been aggravated by the Veteran's service-connected degenerative joint and disc disease of the cervical spine with left upper extremity radiculopathy.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  In proffering the opinions, the examiner must consider the Veteran's lay statements, service treatment records, post-service treatment records and the July 2014 DBQ.         

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remaining claim on appeal should be readjudicated on the merits based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


